DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Response Under 37 C.F.R § 1.111, filed March 8, 2021 (“Reply”).  Applicant has amended Claims 1 and 20.  No claims are added or canceled.  As amended, Claims 1-21 are presented for examination.
In Office action mailed November 6, 2020 (“Office Action”):
Claims 1-10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2013/0205212 A1 “Sinha”) in view of Hawkins et al. (US 2004/0172650 A1 “Hawkins”).
Claim 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Hawkins in view of Van Os et al. (US 2015/0382047 A1 “Van Os”).


Response to Arguments
Applicant’s arguments (Reply Page 12-16) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2013/0205212 A1 “Sinha”) in view of Liassides et al. (US 2017/0070789 A1 “Liassides” of Record).
In regards to Claim 1, Sinha teaches a system (generally shown in Fig. 2, as introduced in [0070]), comprising:
one or more processors in a video and interactive service provider for delivery of a service through a client device or a secondary device paired with the client device (operations of Processor Module 410 of Fig. 4, as introduced in [0112] in conjunction with functions of ACR System 100 of Fig. 1, as introduced in [0045]), wherein the one or more processors are configured to:
identifying non-programming content and an event opportunity of a plurality of event opportunities associated with different segments of a media content (interactive event identifiers utilized to trigger interactive events at specific times in a program and assigned to appropriate fingerprints, as described in [0049, 0066]; with further reference to advertisement events, as described in [0081]);
insert a plurality of trigger identifiers at the plurality of event opportunities in the media content based on the identification of the non-programming content and the event opportunity of the plurality of event opportunities associated with different segments of a media content (operations of Timeline/event Creation 
wherein the media content comprises programming media content and non-programming media content (programming and interactive events, as described in [0047,0081]),
wherein the plurality of event opportunities corresponds to a plurality of candidate time intervals in a playback duration of the media content (operations of Timeline/Event Creation Module 160 to implement fingerprints associated programing content, as described in [0048,0064,0066]);
transmit a media stream of the media content to the client device (operation so Content Deliver Network 275, as described in [0089,0095]; with further reference to television delivery systems described in [0082]), 
wherein the client device comprises a processor (End-User Device 320 comprising logic and circuity, as described in [0103]), wherein the processor is configured to:
detect the inserted plurality of trigger identifiers in the media content in the playback duration of the media content at the client device (detection of Interactive Event Overlay 510 of Fig. 5D, as described in [0129]);
render a plurality of overlay graphics on the media content within the plurality of candidate time intervals in the media content based on the detection of the inserted plurality of trigger identifiers at a plurality of event 
activate at least one of one or more input devices or the rendered plurality of overlay graphics (operations of Remote Control Device 330 for rendering Graphical User Interface 520 enabling the end user to participate in the interactive event corresponding to the Interactive Event Overlay 510, as shown in Fig. 5B and described in [0126]), 
wherein the one or more input devices are in a vicinity of the client device (Remote Control Device 330 in communication with End User Device 320 and Set-top Box  310, as shown in Fig. 5B and described in [0126]), and
wherein at least one of the one or more input devices is paired with the client device or the secondary device (remote control device receiving signal from display device indicating an interactive event has been triggered at Step 820, as described in [0133]; with further reference to pairing process of Figs. 6 and 7, as described in [0131]);
receive one or more trigger responses over an activated overlay graphic of the rendered plurality of overlay graphics on the media content in the playback duration, via the activated at least one of one or more input devices or the rendered plurality of overlay graphics (user input 
display an interactive view on the client device, to enable delivery of at least one service based on  the received one or more trigger responses (operations of CMS 276 for delivering polls, games, trivia, and advertising content, as described in [0094]; with further reference to operations of RTEM 120 for managing interactive event based on provided input, as described in [0047]),
wherein the delivery of the at least one service is enabled at the client device in communication with a fulfillment server that fulfills the delivery of the at least one service to increase a user engagement to select the at least one service (operations of Third-party Partners/Advertisers 282 for the delivery of advertisement overlays and advertising-related functions, as described in [0099]; with further reference to remote control interactions described in [0042,0043]).
	Sinha generally discloses the distribution of advertisement content within the context of interactive events ([0081]), but does not describe the technique in sufficient detail as to demonstrate the identifying based on analysis of a context or a defined goal of different segments in the media content.
	In a similar field of invention, Liassides teaches a method and system for dynamic advertisement replacement (Abstract).  Liassides further discloses identifying based on analysis of a context or a defined goal of different segments in the media 
	Both Sinha and Liassides teach similar techniques for triggering the display and transmission of advertisement content to end user devices.  Liassides further discloses a known technique for identifying targeted content based on a defined goal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement triggering technique of Sinha to include the defined goal based advertisement selection technique of Liassides in order to meet campaign objectives of the brand owner (as suggested by Liassides in [0030]).
In regards to Claim 2, the combination of Sinha and Liassides teaches the system according to claim 1, wherein the one or more processors in the video and interactive service provider are further configured to receive a request for analysis of the media content (Sinha: operations of Fingerprint Matching System 130 for matching fingerprints to the ones received from their corresponding RTFSs, as described in [0066]), and
wherein the request for the analysis is based on an insertion of the plurality of trigger identifiers at the plurality of event opportunities in the media content (Sinha: operations of Monitor Application Module 115 for generating and handling of event identifiers or event triggers that correspond to specific times in a program, as described in [0066]).
In regards to Claim 3, the combination of Sinha and Liassides teaches the system according to claim 1, wherein the one or more processors in the video and interactive service provider are further configured to:

generate fingerprint information for the programming media content and the non-programming media content (Sinha: operations of RTEM 120 for generating event identifiers or event triggers that correspond to specific times in a program, as described in [0066]),
wherein the fingerprint information comprises at least one of acoustic fingerprint information or video fingerprint information (Sinha: audio and video fingerprinting, as described in [0076]),
wherein the at least one of acoustic fingerprint information or video fingerprint information are for different segments of the programming media content and the non-programming media content (Sinha: event identifiers or event triggers that correspond to specific times in a program, as described in [0066]; with further reference to audio fingerprinting related to segments of content, as described in [0075]), and 
wherein the different segments comprises audio frames or image frames of the programming media content and the non-programming media content (Sinha: fingerprinting of audio and video frames, as described in [0051]).
In regards to Claim 4, the combination of Sinha and Liassides teaches the system according to claim 1, wherein the one or more processors in the video and interactive service provider are further configured to insert at least one of a plurality of digital watermarks into an audio portion or a video portion of the media content or a plurality of digital fingerprints into the audio portion or the video portion of the media 
In regards to Claim 5, the combination of Sinha and Liassides teaches the system according to claim 4, wherein the one or more processors in the video and interactive service provider are further configured to generate watermark information that comprises metadata for at least one of an acoustic watermark or a video watermark inserted between different fragments of the non-programming media content (Sinha: audio and video fingerprinting associated with Interactive Event IDs, as described in [0074]), and
wherein the generated watermark information corresponds to at least digital watermark inserted into the audio portion or the video portion of the media content (Sinha: event triggering mechanism, as described in [0127]).
In regards to Claim 6, the combination of Sinha and Liassides teaches the system according to claim 4, wherein the processor in the client device is further configured to detect at least one of the inserted plurality of digital watermarks or the plurality of digital fingerprints in the playback duration of the media content through at least one of the client device or the secondary device (Sinha: detection of event triggering mechanism at Step 820, as described in [0133]).
In regards to Claim 7, the combination of Sinha and Liassides teaches the system according to claim 6, wherein the detection is executed on at least one of the client device or at a proxy server (Sinha: detection of event triggering mechanism at client device, as described in [0133]), and

In regards to Claim 8, the combination of Sinha and Liassides teaches the system according to claim 1, wherein each event opportunity of the plurality of event opportunities corresponds to a specified event in the media content (Sinha: event identifiers or event triggers, as described in [0066]), and
wherein the specified event corresponds to at least one of start credits, end credits, lull points, time-based marked regions, location-based marked regions, context-based marked regions, explicit scene start and end, or product placement opportunities, within the media content (Sinha: time-based marked regions, as described in [0066]).
In regards to Claim 9, the combination of Sinha and Liassides teaches the system according to claim 1, wherein each trigger identifier of the plurality of trigger identifiers is at least one of Society of Cable and Telecom Engineers (SCTE) 35 triggers, playlists, manifest tags, SCTE-104 triggers, Nielsen ID3 tags, inaudible beacons, image beacons, or data beacons (Sinha: ID3 tags, as described in [0126]).
In regards to Claim 10, the combination of Sinha and Liassides teaches the system according to claim 1, wherein the processor in the client device is further configured to pair up the one or more input devices in vicinity of the client device or the secondary device (Sinha: pairing operations between remote control and end user device, as described in [0111]), and

In regards to Claim 14, the combination of Sinha and Liassides teaches the system according to claim 1, wherein the non-programming media content comprises promotional media content for at least one of a product offering or a service offering (Sinha: advertising content, as described in [0094,0100]), and wherein the promotional media content comprises at least one of graphical content, textual content, video content, or animated content (content including text, banners, graphics, overlays, and video, as described in [0094]).
In regards to Claim 15, the combination of Sinha and Liassides teaches the system according to claim 1, wherein the at least one service comprises at least one of a direct payment, a direct transaction, or a direct notification for selected at least one product offering or at least one service offering, and a direct update of the selected at least one product offering or the at least one service offering on a shopping cart, a personalized list, or a social platform (Sinha: product offerings, as described in [0100]).
In regards to Claim 16, the combination of Sinha and Liassides teaches the system according to claim 1, wherein the processor in the client device is further configured to execute a decision to activate at least one of the paired one or more input devices from a set of input devices or the render plurality of overlay graphics (Sinha: process of Fig. 7 including configuration of remote control device with received control codes at Step 740, as described in [0132]).
In regards to Claim 17, the combination of Sinha and Liassides teaches the system according to claim 16, wherein the decision is based on a defined criteria, which is associated with records of previous service requests for the plurality of event opportunities on which the at least one service was delivered in past (Sinha: selection of already paired end-user device, as described in [0107]),
wherein the defined criteria comprises at least one of a user-defined constraint, an inventory constraint, or a specified threshold count of trigger responses for a product offering or a service offering promoted by the nonprogramming media content (Sinha: pairing process based on database of corresponding end user devices, as described in [0132]).
In regards to Claim 18, the combination of Sinha and Liassides teaches the system according to claim 1, the one or more processors in the video and interactive service provider are further configured to instruct a delivery of at least one notification on at least one of the client device or the secondary device paired with the client device (Sinha: Interactive Event Overlay 510 display on End-User Device 320, as described in [0129]),
wherein the at least one notification is delivered based on the received one or more trigger responses (Sinha: launch appropriate event requests when a specified point in the timeline indicates that a particular event is taking place, as described in [0064]).
In regards to Claim 19, the combination of Sinha and Liassides teaches the system according to claim 1, wherein the one or more trigger responses corresponds to one or more user interactions that are received based on at least one of a touch input, a 
In regards to Claim 21, the combination of Sinha and Liassides teaches the system according to claim 1, wherein the secondary device is configured to display overlaid graphic buttons based on an event trigger that occurs with the playback of the media content at the client device (Sinha: Graphical User Interface 520 of Fig. 5D including the display of a multiple selectable options related to content displayed on End-User Device 320, as described in [0129]), and
wherein the event trigger is based on detection of a trigger identifier of the plurality of trigger identifiers (Sinha: graphical user interface changed based on event triggering mechanism, as described in [0127]).

In regards to Claim 20, Sinha teaches a method (generally shown in Fig. 8, as introduced in [0133]), comprising:
in a system that includes a video and interactive service provider for delivery of a service through a client device or a secondary device paired with the client device and the client device (generally shown in Fig. 2, as introduced in [0070]):
identifying, by one or more processors, of the video and interactive service provider, non-programming content and an event opportunity of a plurality of event opportunities associated with different segments of a media content (interactive event identifiers utilized to trigger interactive events at specific times in a program and assigned to appropriate fingerprints, as described in [0049, 0066]; with further reference to advertisement events, as described in [0081]);

wherein the media content comprises programming media content and non-programming media content (programming and interactive events, as described in [0047,0081]),
wherein the plurality of event opportunities corresponds to a plurality of candidate time intervals in a playback duration of the media content (operations of Timeline/Event Creation Module 160 to implement fingerprints associated programing content, as described in [0048,0064,0066]);
transmitting, by the one or more processors, a media stream of the media content to the client device (operation so Content Deliver Network 275, as described in [0089,0095]; with further reference to television delivery systems described in [0082]);
detecting, by a processor of the client device, the inserted plurality of trigger identifiers in the media content in the playback duration of the media content at the client device (detection of Interactive Event Overlay 510 of Fig. 5D, as described in [0129]);

activating, by the processor, at least one of one or more input devices or the rendered plurality of overlay graphics (operations of Remote Control Device 330 for rendering Graphical User Interface 520 enabling the end user to participate in the interactive event corresponding to the Interactive Event Overlay 510, as shown in Fig. 5B and described in [0126]),
wherein the one or more input devices are in a vicinity of the client device (Remote Control Device 330 in communication with End User Device 320 and Set-top Box  310, as shown in Fig. 5B and described in [0126]) , and
wherein at least one of the one or more input devices is paired with the client device or the secondary device (remote control device receiving signal from display device indicating an interactive event has been triggered at Step 820, as described in [0133]; with further reference to pairing process of Figs. 6 and 7, as described in [0131]);
receiving, by the processor, one or more trigger responses over an activated overlay graphic of the rendered plurality of overlay graphics on the media content in the playback duration, via the activated at least one of one or 
displaying, by the processor, an interactive view on the client device, to enable delivery of at least one service based on the received one or more trigger responses (operations of CMS 276 for delivering polls, games, trivia, and advertising content, as described in [0094]; with further reference to operations of RTEM 120 for managing interactive event based on provided input, as described in [0047]),
wherein the delivery of the at least one service is enabled at the client device in communication with a fulfillment server that fulfills the delivery of the at least one service to increase a user engagement to select the at least one service (operations of Third-party Partners/Advertisers 282 for the delivery of advertisement overlays and advertising-related functions, as described in [0099]; with further reference to remote control interactions described in [0042,0043]).
Sinha generally discloses the distribution of advertisement content within the context of interactive events ([0081]), but does not describe the technique in sufficient detail as to demonstrate the identifying based on analysis of a context or a defined goal of different segments in the media content.
	In a similar field of invention, Liassides teaches a method and system for dynamic advertisement replacement (Abstract).  Liassides further discloses identifying based on analysis of a context or a defined goal of different segments in the media 
	Both Sinha and Liassides teach similar techniques for triggering the display and transmission of advertisement content to end user devices.  Liassides further discloses a known technique for identifying targeted content based on a defined goal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the advertisement triggering technique of Sinha to include the defined goal based advertisement selection technique of Liassides in order to meet campaign objectives of the brand owner (as suggested by Liassides in [0030]).


Claim 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Liassides in view of Van Os et al. (US 2015/0382047 A1 “Van Os”).
In regards to Claim 11, Sinha teaches the system according to claim 1, but does not explicitly demonstrate wherein the input device is enabled with a virtual voice assistant on at least one of the client device or the secondary device.
In a similar field of invention, Van Os teaches a method and system for controlling a television with a virtual assistant (Abstract).  Van Os further discloses wherein the input device is enabled with a virtual voice assistant on at least one of the client device or the secondary device (User Device 102 including Virtual Client Module 264 accepting voice input, as shown in Fig. 2 and described in [0071]).

In regards to Claim 12, the combination of Sinha and Van Os teaches the system according to claim 11, wherein the input device is enabled with the virtual voice assistant that is configured to actively wait and listen for a trigger identifier in an audio portion of the media content (Van Os: capturing audio input, as described in [0079]).
In regards to Claim 13, the combination of Sinha and Van Os teaches the system according to claim 11, the processor in the client device is further configured to:
instruct the virtual voice assistant on the input device, to detect at least one beacon within the playback duration of the media content (Van Os: search of metadata associated with displayed content, as described in [0105]);
facilitate a conversation with a user associated with the client device (Van Os: conversational dialog between the assistant and the user, as described in [0126]); and
to receive a trigger response from the user based on the conversation with the user (Suggestions Interface 2650 providing Content-based Suggestion 2652, as shown in Fig. 26 and described in [0189,0190]),
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426